DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 14-20 and 22-23 are objected to because:
Claim 14, lines 9-10, “an electric arc” should be -the electric arc-.
Claim 15, line 2, “a fluorocarbon polymer matrix” should be -the fluorocarbon polymer matrix-.
Claim 16, line 1, “the proportion” lacks antecedent basis.
Claim 16, line 2, “the range” lacks antecedent basis.
Claim 16, line 3, “the total weight” lacks antecedent basis.
Claim 17, line 2, “the group” lacks antecedent basis.
Claim 18, line 1, “the proportion” lacks antecedent basis.
Claim 18, line 2, “the range” lacks antecedent basis.
Claim 18, line 2, “the total weight” lacks antecedent basis.
Claim 19, line 2 “the group” lacks antecedent basis.
Claim 20, line 2, “the outside surface” first and second occurrences, lacks antecedent basis.
Claim 20, line 3, “a throat” should be -the throat-.
Claim 22, line 1, “it” is unclear as to what is being referred to.
Claim 23, lines 2-3, “an open position” should be -the open position-.

Claim 23, line 5, “an electric arc-blast nozzle” should be -the electric arc-blast nozzle-.
Claim 23, line 6, “an arc-control gas” should be -the arc-control gas-.
Claim 23, line 7, “an electric arc” should be -the electric arc-.
Claim 26, line 1, “the arc-control gas” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 4, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 22, line 2, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, the prior art fails to teach or show, alone or in combination, the claimed an electric arc-blast nozzle for a circuit breaker, comprising a middle portion together with the two end 
Regarding claim 26, the prior art fails to teach or show, alone or in combination, the claimed method consists in implementing a coating formed by a dielectric material obtained from a composition comprising a fluoropolymer matrix, at least one inorganic filler and microcapsules of liquid heptafluoro-iso-butyronitrile inside said medium- or high-voltage circuit breaker.
The prior art does not teach or suggest the aforementioned limitations, nor would it have been obvious to modify the art of record to include such limitations.
However, the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Vigouroux et al, Bruhl et al, Kieffel et al, Bujotzek et al, Yeon et al, Bergmann et al, Dufournet et al, Ledru et al and Zehnder et al are examples of gas insulated circuit breakers comprising arc-blast nozzles configured similar to the present invention.
Conclusion
This application is in condition for allowance except for the following formal matters discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833